Citation Nr: 0831108	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  00-01 419	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) based 
on the anatomical loss of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran had active service from February 1947 to January 
1950, from June 1950 to May 1954, and from July 1954 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In August 2003, the Board remanded the 
case for additional development.  

In a June 2006 decision, the Board, in pertinent part, denied 
service connection for diabetes mellitus, entitlement to 
TDIU, and entitlement to SMC based on the anatomical loss of 
the right lower extremity.

The veteran appealed the Board's June 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Partial Remand, the Court, in 
an August 2007 Order, vacated the Board's June 2006 decision 
as to the three issues listed on the front page of this 
decision and remanded the matter to the Board.


FINDING OF FACT

On August 20, 2008, the Board was notified by the veteran's 
representative that the veteran died in September 2007, as 
verified in an attached VA Beneficiary Identification and 
Records Locator Subsystem (BIRLS) printout screen from the 
RO.

CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


